Order entered February 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00867-CV

                          TYLER DURDEN, Appellant

                                         V.

                  WATERTON ASSOCIATES, LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-07819

                                      ORDER

      Before the Court is appellee’s February 8, 2022 motion for a thirty-day

extension of time to file its brief and appellant’s February 9, 2022 opposition to the

motion. We GRANT the motion and ORDER the brief be filed no later than

March 11, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE